UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C.20549 FORM 10-KSB (Mark One) [X] ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, [] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-50436 American Energy Production, Inc. (Name of Small Business Issuer in Its Charter) Delaware 74-2945581 (State or Other Jurisdiction of (I.R.S. Employer of Incorporation or Organization) Identification No.) 6073 Hwy 281 South, Mineral Wells, TX 76067 (Address of Principal Executive Offices) (Zip Code) (210)-410-8158 (Issuer’s Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Exchange Act: Title of Each Class Name of Each Exchange on Which Registered None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.0001 Par Value Per Share (Title of Class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.[] Check whether the issuer:(1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the small business issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of small business issuer’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.[X] Indicate by check mark whether the small business issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] State Issuer’s revenues for its most recent fiscal year.$1,581,661 As of March 15, 2008, the aggregate market value of our common stock, $0.001 par value, held by non-affiliates was approximately $7,181,809, based on 19,410,295 non-affiliate shares outstanding at $0.37 per share, which was the last reported sales price of the Company’s common stock on the Pink Sheets for such date).(See definition of affiliate in Rule 12b-2 of the Exchange Act.) As of March 15, 2008, there were 19,767,055 shares of our common stock issued and outstanding. Transitional Small Business Disclosure Format (check one): Yes []No [X] -1- TABLE OF CONTENTS PART I Page Item 1. Description of Business 4 Item 2. Description of Property 25 Item 3 Legal Proceedings 25 Item 4. Submission of Matters to a Vote of Security Holders 25 PART II Item 5. Market for Common Equity,andRelated Stockholder Matters and Small Business Issuer Purchases of Equity Securities 26 Item 6. Management’s Discussion and Analysis or Plan of Operation 27 Item 7. Financial Statements 37 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 37 Item 8A. (T) Controls and Procedures 37 Item 8B. Other Information 38 PART III Item 9. Directors, Executive Officers, Promoters and Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act 39 Item 10. Executive Compensation 41 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 43 Item 12. Certain Relationships and Related Transactions, and Director Independence 44 Item 13. Exhibits 45 Item 14. Principal Accountant Fees and Services 46 SIGNATURES -2- SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS In addition to historical information, this Annual Report contains statements that plan for or anticipate the future, including without limitation statements under the captions “Description of Business,” “Risk Factors” and “Management’s Discussion and Analysis or Plan of Operation.”These forward-looking statements include statements about our future business plans and strategies, future actions, future performance, costs and expenses, interest rates, outcome of contingencies, financial condition, results of operations, liquidity, objectives of management, and other such matters, as well as certain projections and business trends, and most other statements that are not historical in nature, that are “forward-looking”. Because we are a “penny stock”, you cannot rely on the Private Securities Litigation Reform Act of 1995. Forward-looking information may be included in this Annual Report or may be incorporated by reference from other documents we have filed with the Securities and Exchange Commission (the “SEC”).You can identify these forward-looking statements by the use of words such as “may,” “will,” “could,” “should,” “project,” “believe,” “anticipate,” “expect,” “plan,” “estimate,” “forecast,” “potential,” “intend,” “continue” and variations of these words or comparable words.Forward-looking statements do not guarantee future performance, and because forward-looking statements involve future risks and uncertainties, there are factors that could cause actual results to differ materially from those expressed or implied.These risks and uncertainties include, without limitation, those described under “RISK FACTORS” in Item 1 of this Annual Report and those detailed from time to time in our filings with the SEC. We have based the forward-looking statements relating to our operations on management’s current expectations, estimates, and projections about us and the industry in which we operate.These statements are not guarantees of future performance and involve risks, uncertainties and assumptions that we cannot predict.In particular, we have based many of these forward-looking statements on assumptions about future events that may prove to be inaccurate.Because forward-looking statements involve future risks and uncertainties, there are factors that could cause actual results to differ materially from those anticipated by these forward-looking statements. For example, a few of the uncertainties that could affect the accuracy of forward-looking statements include: · Changes in general economic and business conditions affecting us; · Changes in the assumptions used in making forward-looking statements; · Legal or policy developments that diminish our appeal; · Changes in our business strategies; · Our limited operating history; · The degree and nature of our competition; · Our ability to employ and retain qualified employees; and · The other factors referenced in this Annual Report, including without limitation, under the captions “Description of Business,” “Risk Factors” and “Management’s Discussion and Analysis or Plan of Operation.” These risks are not exhaustive. Other sections of this Annual Report include additional factors which could adversely impact our business and financial performance.Moreover, we operate in a competitive and changing environment.New risk factors emerge from time to time and it is not possible for our management to predict all risk factors, nor can we assess the impact of all factors on our business or to the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements.Given these risks and uncertainties, we caution you not to place undue reliance on forward-looking statements as a prediction of actual results.All forward-looking statements are made only as of the date of this Annual Report.Except for our ongoing obligation to disclose material information as required by federal securities laws, we do not intend to update you concerning any future revisions to any forward-looking statements to reflect events or circumstances occurring after the date of this Annual Report.We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events. -3- PART I Item 1. Description of Business American
